FILED
                           NOT FOR PUBLICATION
                                                                               OCT 19 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


BRYANNA K. ALFANO,                               No.   18-35699

              Plaintiff-Appellant,               D.C. No. 3:17-cv-05776-MAT

 v.
                                                 MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

              Defendant-Appellee.


                   Appeal from the United States District Court
                     for the Western District of Washington
                  Mary Alice Theiler, Magistrate Judge, Presiding

                          Submitted September 1, 2020**
                              Seattle, Washington

Before: BYBEE and COLLINS, Circuit Judges, and STEARNS,*** District Judge.

      Petitioner Bryanna Alfano appeals the denial of her application for disability



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Richard G. Stearns, United States District Judge for
the District of Massachusetts, sitting by designation.
benefits and Supplemental Security Income. The district court had jurisdiction

under 42 U.S.C. §§ 405(g) and 1383(c)(3). We have jurisdiction under 28 U.S.C.

§ 1291. We review the district court’s decision de novo and the final decision of

the Office of Disability Adjudication and Review for substantial evidence. Dale v.

Colvin, 823 F.3d 941, 943 (9th Cir. 2016). We affirm.

      1. Substantial evidence supports the decision of the Administrative Law

Judge (ALJ) to give little weight to the opinion of Alfano’s treating physician. An

ALJ may discount the opinion of a claimant’s treating physician if there is

substantial record evidence contradicting that opinion. Orn v. Astrue, 495 F.3d
625, 632 (9th Cir. 2007). The ALJ must provide clear and convincing reasons for

rejecting a treating physician’s conclusions. Lester v. Chater, 81 F.3d 821, 830

(9th Cir. 1995). The ALJ meets this burden by thoroughly summarizing the facts

and conflicting medical evidence, expressly interpreting that evidence, and making

findings. Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989). Here, the ALJ

thoroughly detailed the conflicts between the treating physician’s opinion and both

Alfano’s testimony and other record evidence, and he provided cogent justification

for declining to defer to that opinion. The Commissioner acknowledges that the

ALJ’s comment that the treating physician exhibited a “willingness to overstate the

severity of the claimant’s conditions” lacks support in the record, and we note that


                                          2
the ALJ’s comment that the treating physician’s records “do not mention a ‘cycling

mood or explosiveness’” appears to be contradicted by the physician’s May 17,

2016 treatment notes. We conclude that these errors are inconsequential to the

ultimate determination that the treating physician’s opinions were not consistent

with the record as a whole. Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012).

We conclude that the ALJ’s overall resolution of conflicting record evidence was

not unreasonable.

      2. Substantial evidence supports the ALJ’s evaluation of the reports of

Alfano’s other examining physicians. The ALJ made specific findings regarding

the conflict between these reports and both Alfano’s testimony and her treating

physician’s opinion. The ALJ’s resolution of the conflicting evidence was not

unreasonable, even if other interpretations may be reasonable.

      3. Substantial evidence supports the great weight afforded by the ALJ to the

opinions of non-examining state psychologists. An ALJ may give weight to

medical opinions that are consistent with the overall record. See 20

C.F.R. §§ 404.1527(c)(4), 416.927(c)(4). For non-examining sources, the weight

given to the opinion depends “on the degree to which they provide supporting

explanations for their medical opinion” and how “consistent [the] medical opinion

is with the record as a whole.” Id. § 404.1527(c)(3)–(4). The ALJ here considered


                                          3
the supporting explanations provided in the state psychologists’ opinions and

found that they were consistent with treatment records, school evidence, and

Alfano’s activities of daily living. The ALJ’s finding that these opinions were

consistent with the record as a whole and entitled to significant weight was not an

unreasonable interpretation of conflicting evidence.

      4. The ALJ’s decision to reject Alfano’s testimony regarding the severity of

her impairments is supported by substantial evidence. In making the disability

determination, the ALJ is responsible for “determining credibility and resolving

conflicts in the medical testimony.” Magallanes, 881 F.2d at 750. However,

without evidence that the claimant is malingering, the ALJ must provide “clear and

convincing” reasons for rejecting the claimant’s testimony, which requires

identification of “what testimony is not credible and what evidence undermines”

the testimony. Lester, 81 F.3d at 834. Here, the ALJ outlined the conflict between

Alfano’s testimony and other evidence in the record at each step of his

determination and explained how her testimony was not supported by the body of

evidence. The ALJ’s credibility determination was not unreasonable.

      5. Alfano’s other arguments are premised on her arguments that the ALJ

erred in weighing the medical evidence and discrediting her testimony. Because

the ALJ did not unreasonably give little weight to Alfano’s testimony and the


                                          4
opinion of her treating physician based on the conflicting record evidence,

substantial evidence supports the ALJ’s determinations with regards to Appendix 1

Listings 12.04 and 12.06, Alfano’s residual functional capacity, and job

availability.

       AFFIRMED.




                                         5